Lumpkin, J.
1. Where a father was on trial for the murder of his daughter, and no attack had been made on the character of the daughter for chastity, there was no error in excluding evidence that a physician made an examination of the body of the deceased and found ¡her to be a virgin.
2. Where evidence had been introduced as to the physical and mental condition of the accused a.t the time of the homicide, there was no error in refusing to allow a physician to be asked his opinion as to how long the accused would probably live.
3. The evidence authorized the verdict, and there was no error in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.